Citation Nr: 9913032	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a disorder of the 
left foot and ankle.

3.  Entitlement to service connection for a disorder of the 
right foot and ankle.

4.  Entitlement to service connection for a bilateral hearing 
loss.

5.  Entitlement to service connection for multiple disorders, 
to include a skin disorder (claimed as chloracne), boils and 
tumors, numbness and weakness of the lower extremities, 
abdominal pain, a liver disorder, urinary tract infections, 
and a lung disorder, all claimed as due to Agent Orange 
exposure.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

7.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right hand, currently evaluated as 20 
percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
all of the above identified claims.  The veteran submitted a 
notice of disagreement with that rating decision in May 1995.  
Also in May 1995, he was provided with a statement of the 
case.  His substantive appeal was received in June 1995.

The Remand portion of this decision explains further action 
that is required before the Board can adjudicate the issues 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and entitlement to an 
increased evaluation for the service-connected gunshot wound 
residuals of the right hand.)



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran and his representative, during his February 1999 
testimony before the undersigned Member of the Board, 
indicated that the veteran was requesting the withdrawal of 
his pending appeal regarding the issues of entitlement to 
service connection for a dental disorder and for a disorder 
of the left foot and ankle.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

3.  Although the veteran was treated for right ankle sprains 
on multiple occasions in service, on separation examination 
he had no pertinent complaints, and the examination findings 
were normal; there is no competent evidence of record of any 
residual right foot and ankle disorder as a result of the 
veteran's service.

4.  Although the veteran has been treated for injuries to the 
right foot and ankle on multiple occasions after service, 
there is no competent evidence of record of a nexus between 
these incidents and the veteran's service or any incident 
therein; nor is there competent evidence of record of a 
current diagnosis of a right foot and ankle disorder.

5.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with a bilateral 
hearing loss, there is no medical evidence that this disorder 
was present during the veteran's active service, nor within 
the one year presumptive period following his separation, nor 
is the disorder shown to be etiologically related to his 
service or any incident therein.

6.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era, and is therefore presumed to have 
been exposed to herbicide agents during such service.

7.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

8.  Although there is post-service medical evidence of record 
indicating that the veteran was treated for numerous 
complaints of skin disorders, weakness of the lower 
extremities, abdominal pain, chest pain, and urinary tract 
infections, as well as for other complaints, no medical 
evidence has been submitted to show that the veteran is 
suffering from any diagnosed disorder due to exposure to 
herbicide agents in service.

9.  No competent medical evidence has been submitted to show 
that the veteran suffers from multiple residuals, to include 
a skin disorder (claimed as chloracne), boils and tumors, 
numbness and weakness of the lower extremities, abdominal 
pain, a liver disorder, urinary tract infections, and a lung 
disorder, as due to herbicide agents exposure in service.

10.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for a right foot and ankle disorder; bilateral 
hearing loss; or multiple disorders claimed as due to Agent 
Orange exposure, to include a skin disorder (claimed as 
chloracne), boils and tumors, numbness and weakness of the 
lower extremities, abdominal pain, a liver disorder, urinary 
tract infections, and a lung disorder.


CONCLUSIONS OF LAW

1.  The Board has no jurisdiction to consider the issues of 
entitlement to service connection for a dental disorder, and 
a disorder of the left foot and ankle, because the criteria 
for a withdrawal of a substantive appeal by the veteran have 
been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.202, 20.204 (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for a right foot and ankle disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

3.  The veteran has not submitted a well-grounded claim of 
service connection for a bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  The veteran has not submitted a well-grounded claim of 
service connection for multiple disorders, to include a skin 
disorder (claimed as chloracne), boils and tumors, numbness 
and weakness of the lower extremities, abdominal pain, a 
liver disorder, urinary tract infections, and a lung 
disorder, each claimed as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of service medical records reveals that the veteran 
underwent an entrance examination in June 1968, at which time 
he had no pertinent complaints, he reported his health as 
good, and all pertinent findings were normal.  He underwent 
another examination in December 1968, at which time, again, 
he had no pertinent complaints, he reported his health as 
very good, and all pertinent findings were normal.

The service clinical records do indicate that the veteran was 
treated for an ankle sprain in July 1969, and again in August 
1969.  The clinical records do not state whether the injury 
involved the right or left ankle.  They do indicate that, on 
each occasion, X-ray study was negative, the impression was a 
sprain, and the veteran was given an ace bandage wrap and 
placed on light duty for three days.  In February 1970, the 
veteran was treated after stepping on a nail with his foot.  
In April 1970, he was treated for a rash in the crotch, and 
was prescribed Tinactin.  In August 1970, he was treated for 
mild swelling and discoloration of the right ankle.  X-ray 
study was negative.  An ace bandage was prescribed.  The 
impression was that of a right ankle sprain.

Upon separation examination in May 1971, the veteran had no 
pertinent complaints, other than those pertaining to 
residuals of a right hand gunshot wound, which had been 
accidentally incurred in December 1970.  The veteran's 
hearing was reported as normal, with bilateral findings of 
15/15 for both whispered voice and spoken voice testing.  All 
other pertinent findings were negative.

In April 1972, the veteran submitted a claim seeking service 
connection for his gunshot wound residuals.  He reported no 
other disorders at that time.  He then underwent a VA 
examination in November 1972 for complaints regarding the 
gunshot wound.  The examination was negative for any 
complaints of hearing loss, of any right ankle or foot 
disorder, or of any claimed Agent Orange residuals.

In September 1988, the veteran submitted a claim seeking an 
increased evaluation for his service-connected gunshot wound.  
Again, he reported no other disorders at that time.  Amongst 
VA outpatient treatment records received was a March 1988 
clinical record in which the veteran reported that he felt 
all right and his only problem was with his right hand.  He 
underwent a VA examination in October 1988 for complaints 
regarding the right hand gunshot wound.  The examination was 
negative for any complaints of hearing loss, or of any right 
ankle or foot disorder, or of any claimed Agent Orange 
residuals.

The veteran's current claim seeking service connection for 
multiple disorders was first received in September 1994.  
Numerous medical records were subsequently received into the 
evidentiary record, although the Board notes that many of 
these records pertained to the veteran's treatment at the 
Mental Health Clinic for his claimed PTSD, or pertained to 
other non-pertinent disorders.  Therefore, the Board will 
discuss only those records pertinent to issues being 
addressed in this portion of the decision.

Numerous private medical records from the Emergency 
Department of Stevens Clinic Hospital were received in August 
1995.  Among these is a treatment record, dated in August 
1975, indicating the veteran was treated for a twisting 
injury to his right foot.  Another record, dated in August 
1977, indicating the veteran experienced a left ankle sprain 
while playing basketball.  X-ray study was negative.  Another 
record, dated in May 1982, indicated that he fractured the 
5th metatarsal of his right foot while playing ball.  Another 
record, dated in July 1982, indicated the veteran had 
experienced an electrical accident, receiving an electrical 
shock to the right hand and right foot.  It was noted that 
his 1st and 2nd toenails were missing.  Another record, dated 
in January 1983, indicated the veteran was treated for an 
upper respiratory infection, although chest X-ray study was 
normal.  Another record, dated in October 1983, indicated he 
was treated for a dry sebaceous cyst on the neck.  Another 
record, dated in June 1985, indicated the veteran was treated 
for contusions to the right knee and right ankle, which he 
reportedly had injured while playing ball.  X-ray studies of 
the knee and ankle were normal.

Private medical records from the Bluefield Community Hospital 
were also received, which indicated that the veteran was 
hospitalized from July 1979 to August 1979 with complaints of 
pain in the right lower quadrant and right flank area.  He 
gave a history of this pain being constant for the past two 
weeks.  However, he had no past history of similar episodes 
and no other significant history.  The initial impression was 
of either early appendicitis or more likely a urinary tract 
infection.  X-ray studies of the chest and abdomen were 
normal.  The final diagnosis was that of abdominal pain, 
possible urinary tract infection, septicemia, and possible 
viremia.

Private medical records from the Princeton Community 
Hospital, dated in June 1986, indicate the veteran was 
treated for complaints of chest pain, as well as a possible 
bruised lung and kidney following a truck accident.  He had 
been in a truck that had flipped over, and had sustained 
multiple contusions.  X-ray studies of the lungs and abdomen 
were essentially normal, although there was a suspected crack 
fracture of the 7th rib on the left side, with adjacent 
minimal pleural reaction.

Another private medical record, dated in September 1990, 
noted that the veteran was employed as a mine foreman and was 
being treated for upper back pain for the past six months.  
It was also noted that the veteran had had a diagnosis of 
right ear hearing loss for several years, and had hearing 
aids but did not wear them.

Private medical records from Logan General Hospital indicated 
that the veteran was treated, beginning in July 1993, for a 
low back injury sustained at work.  Numerous subsequent 
records discuss low back strain and possible lumbar disc 
disease.  A computerized tomography of the spine in September 
1993 indicated a large central and bilateral herniated disc 
with central and foraminal stenosis at the L4-5 level, as 
well as spinal stenosis at L3-4.  In April 1994, a repeat 
injury to the low back was reported and it was noted that he 
was experiencing radiating pain down the left side, with 
tingling and numbness.  Numerous subsequent records 
throughout 1994 show a continuation of low back pain, and 
several letters to the Workers' Compensation Fund indicate 
the veteran was in receipt of workers' compensation for this 
injury.

A VA outpatient treatment record, from March 1993, indicated 
the veteran had a rash and dry skin on both hands.  In 
September 1994, he complained of what he described as a boil 
on the right toe.  The impression was of an infected right 
big toe.  The veteran was seen in October 1994 with a 
complaint of boil-type skin lesions with some drainage, which 
he reported came and went rapidly.  On examination, the skin 
appeared within normal limits, and the assessment was of 
possible folliculitis.

A private medical record from P. Ignatiadis, M.D., dated in 
December 1994, noted the veteran was experiencing some 
numbness of the left foot, which was attributed to a back 
injury sustained at work in 1993, for which the veteran was 
in receipt of workers' compensation.

Another private medical record, from the offices of 
Neurological Associates, dated in May 1995, indicates the 
veteran was experiencing mild radiculitis, due to his chronic 
musculoskeletal mechanical back strain.  This record 
indicated a history of the veteran having injured his back 
multiple times in the previous seven years, most recently re-
injured while pushing a motor up an incline.

A private medical record from R. Miller, M.D., dated in May 
1995, noted that the veteran had been examined for purposes 
of submitting a workers' compensation claim and it was 
determined that he displayed a bilateral high frequency 
hearing loss consistent with industrial noise exposure.  By 
history, it was noted that the veteran had a long history of 
industrial noise exposure, having worked in the mining 
industry for over 20 years, 12 years of which were spent 
underground and 8 years of which were as an equipment 
operator above ground.

In February 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer at the RO.  A complete 
transcript of the testimony is of record.  In pertinent part, 
the veteran testified that he believed his multiple claimed 
disorders were due to Agent Orange exposure, although he 
acknowledged that no doctor had told him the problems had 
resulted from Agent Orange exposure.  (See Transcript, p. 4).  
He stated that he had skin problems which had developed after 
he got back from Vietnam.  He stated that he had boils, and 
growths, and fatty tumors which had been removed from his 
elbow and neck.  He stated he had submitted these medical 
records from Stevens Clinic.  (See Transcript, p. 5).  The 
veteran had similar complaints about having liver pain, 
abdominal pain, and urinary tract infections, and he stated 
he believed these were related to Agent Orange exposure.  
(See Transcript, pp. 5-8).  Regarding his hearing loss, the 
veteran testified that he was exposed to artillery fire, as 
well as noise from demolition of rockets and landmines, in 
service, and he believed this had caused his hearing loss.  
(See Transcript, p. 9).  The veteran further testified that 
he had hurt his right foot and ankle in service and that 
these continued to bother him after service.  (See 
Transcript, pp. 9-10).  

Received in May 1998 was a report of VA Agent Orange 
examination, dated in April 1985.  This examination noted 
that the veteran complained of a skin rash and boils all over 
his body.  The diagnoses were of tinea manuum and tinea 
cruris.  The examiner commented that there was no 
relationship to Agent Orange.  It was also noted that the 
veteran had been scheduled for another Agent Orange 
examination in January 1998, but apparently had not reported, 
as there was no record of such examination in the file.

In February 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a video 
conference hearing before the undersigned Member of the 
Board.  A complete transcript of the testimony is of record.  
Some of the veteran's testimony was repetitive of his 
February 1996 testimony.  In pertinent part, he testified 
that he wished to withdraw his claim seeking service 
connection for a dental disorder.  (See Transcript, p. 13).  
He also testified that he was seeking service connection only 
for a right foot and ankle disorder, and he wished to 
withdraw the claim as it pertained to a left foot and ankle 
disorder.  (See Transcript, p. 21).  Regarding his right 
ankle, the veteran stated that he had sprained it multiple 
times in service, and that it had bothered him ever since.  
(See Transcript, p. 7).  He testified that he believed this 
was due to service.  However, he acknowledged that no doctor 
had ever told him it was related to anything that happened in 
service.  (See Transcript, p. 22).  He further reported 
having hearing loss ever since Vietnam and also having 
tinnitus.  (See Transcript, p. 8).  He stated that his 
hearing was not examined when he left service and that it got 
steadily worse after service.  (See Transcript, pp. 22-23).

Regarding the claimed Agent Orange residuals, the veteran 
reported having skin problems, boils, tumors, weak legs, and 
other disorders.  (See Transcript, pp. 9-12).  He 
acknowledged that he did not have a diagnosis of chloracne.  
(See Transcript, p. 10).  He stated that one doctor had 
walked by him while he was waiting at the VA hospital, and 
had looked at his hands and stated that it looked like 
chloracne.  The veteran testified that this was not his 
primary care physician and he did not know if this was put in 
the records.  (See Transcript, p. 12).  The veteran also 
testified of having trouble with his liver, abdomen, urinary 
tract, and lungs, but he stated he did not have any 
particular diagnosis for any of these complaints.  (See 
Transcript, pp. 26-28).  He stated that he had reported for a 
VA Agent Orange examination in 1998, which he believed was 
not of record.  (See Transcript, p. 24).  It is also noted 
that the veteran testified that he was in receipt of 
disability benefits from the Social Security Administration 
as a result of his back injury and his PTSD.  He indicated 
that he had received an independent psychological evaluation, 
but otherwise the Social Security Administration had 
considered the same medical records submitted to VA.  (See 
Transcript, pp. 19-20).  

II.  Analysis

A.  Withdrawn Claims

Regarding the claims seeking service connection for a dental 
disorder and also for a left foot and ankle disorder, as 
noted in the Factual Background hereinabove, during the 
veteran's February 1999 testimony, he indicated that he 
wished to withdraw the appeal as to both of these claims.  A 
written transcript of that testimony is of record.

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representa-tive may 
not withdraw a substantive appeal filed by the appellant 
personally, without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran clearly expressed the desire, by 
his testimony, to withdraw his appeal as to these two issues.  
A written transcript of the testimony is of record.  The 
transcript satisfies the requirement that the withdrawal be 
in writing.  As a result of the withdrawal, no allegations of 
error of fact or law remain before the Board for 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these two issues, and 
it is dismissed, without prejudice.  38 U.S.C.A. § 7104.

B.  Other Claims Seeking Service Connection

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question which the Board must address in this 
case, as to all the remaining claims, is whether the 
appellant has presented well-grounded claims.  A well-
grounded claim is one which is plausible.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  See also Rabideau v. 
Derwinski, 2 Vet.App. 141, 142-143 (1992)  (service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet.App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran's 
remaining claims seeking service connection for a right foot 
and ankle disorder; bilateral hearing loss; and multiple 
disorders claimed as due to Agent Orange exposure, to include 
a skin disorder (claimed as chloracne), boils and tumors, 
numbness and weakness of the lower extremities, abdominal 
pain, a liver disorder, urinary tract infections, and a lung 
disorder, are not well-grounded claims.

1.  Right Foot and Ankle Disorders

The veteran contends, in essence, that he injured his right 
foot and ankle in service and they have bothered him ever 
since.  Therefore, service connection is requested.

Having carefully reviewed the entire evidentiary record, the 
Board notes that service medical records do indicate that the 
veteran was treated for ankle sprains in July 1969 and August 
1969.  Although the records do not indicate which ankle was 
involved, the veteran has testified that it was his right 
ankle, not his left, and the Board has no reason to question 
that testimony.  Other service medical records indicate that 
the veteran stepped on a nail in February 1970, and sprained 
the right ankle again in August 1970.  However, there is no 
competent evidence of record of any residuals from any of 
these injuries to the right foot and ankle.  On each 
occasion, X-ray study was negative and the veteran returned 
to duty after a few days with no further complaints recorded.  
Furthermore, on separation examination, there were no 
pertinent complaints, and all findings were normal.

The Board further notes that the veteran filed unrelated 
claims for benefits in April 1972 and September 1988, and 
underwent VA examination in November 1972 and October 1988.  
On those occasions, it clearly would have been in his self-
interest to make a claim seeking service connection for a 
right foot and ankle disorder had such a disorder existed.  
The Board notes, however, that the veteran made no such 
claim.  Nor did the veteran make any pertinent complaints at 
the time of his VA examinations, nor were pertinent abnormal 
findings noted upon examination.

The Board has considered that there is post-service medical 
evidence from the Stevens Clinic Hospital that the veteran 
has been treated on multiple occasions for injuries to the 
right foot and ankle.  Specifically he experienced a twisted 
right foot in August 1975, a fracture of the 5th metatarsal 
in May 1982, a burn of the right foot resulting from an 
electrical shock in July 1982, and a twisting injury to the 
right foot while playing ball in June 1985.  However, there 
is no competent evidence that these post-service injuries 
were in any way related to the veteran's service or any 
incident therein.  Indeed, the veteran testified that no 
doctor had ever told him that any of these injuries were 
related to his service.

Furthermore, there is no competent evidence of record of a 
current diagnosis of a right foot and ankle disorder, as the 
last treatment of record is for the injury in 1985 and the 
veteran has reported no subsequent treatment.  See Brammer, 
Caluza, Rabideau, supra.

2.  Bilateral Hearing Loss

The veteran contends, in essence, that he experienced noise 
exposure in service which caused his subsequent hearing loss.  
Therefore, service connection is requested.

Certain diseases, such as sensorineural hearing loss, when 
manifest to a compensable degree within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that the veteran's service medical 
records are entirely negative for any medical evidence of a 
hearing loss.  There were no complaints, treatment, or 
diagnosis in service regarding the veteran's claimed hearing 
loss disorder.  There was no reported acoustic trauma in 
service, although we can certainly accept his assertion that 
his military experiences involved exposure to significant 
noise.  As to hearing disability, the veteran's separation 
examination specifically indicated that his hearing was 
normal.  In this regard, the Board has considered his 
testimony that his hearing was not checked upon separation 
examination.  We have no reason to doubt the veteran's 
veracity; however, the Board finds that the recorded 
documentation in the service medical records is of greater 
probative value at this time, given that those records were 
created contemporaneously with his separation, and the 
veteran's current testimony is based solely upon his 
recollection, offered many years later.

As was noted with respect to the veteran's claim for a right 
foot and ankle disorder, the Board again notes that he filed 
unrelated claims for benefits in April 1972 and September 
1988, and underwent VA examinations in November 1972 and 
October 1988.  On those occasions, it clearly would have been 
in his self-interest to make a claim seeking service 
connection for a hearing loss.  The veteran made no such 
claim, nor did he relate any pertinent complaints at the VA 
examinations.

Post-service medical records indicate that, in September 
1990, the veteran gave a history of having had hearing aids 
for several years, although he did not wear them.  Also of 
record is the May 1995 evaluation of the veteran's hearing by 
Dr. Miller, who noted the veteran's long history of 
industrial noise exposure and diagnosed a bilateral high 
frequency hearing loss consistent with industrial noise 
exposure.

In summary, there is simply no medical evidence of record of 
a hearing loss until many years after service, and the 
medical evidence that is of record indicates that the hearing 
loss was due to post-service industrial noise exposure.

As discussed above, the veteran has provided credible 
testimony that he was exposed to noise during his service.  
He has also submitted evidence that clearly establishes a 
current diagnosis of bilateral hearing loss.  However, the 
veteran has provided no competent evidence of a nexus (that 
is, a cause-and-effect connection) between the two.  
Accordingly, as such evidence has not been presented here, 
the veteran has not submitted a well-grounded claim.

3.  Agent Orange Residuals

The veteran contends, in essence, that service connection is 
warranted for a skin disorder (claimed as chloracne), boils 
and tumors, numbness and weakness of the lower extremities, 
abdominal pain, a liver disorder, urinary tract infections, 
and a lung disorder, each claimed as due to Agent Orange 
exposure.  In making these claims, neither the veteran nor 
his representative has pointed to any medical evidence to 
support the claims.

Under the law, a chronic, tropical, or prisoner-of-war 
related disease, or a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309, will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41, 442-41, 449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See also Brock v. Brown, 10 Vet.App. 155, 160-61 
(1997).  However, where the issue involves a question of 
medical diagnosis or causation as presented here, medical 
evidence which indicates that the claim is plausible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds that it is clear that the veteran served in Vietnam, 
and he is thus entitled to a presumption of exposure to Agent 
Orange.  In this regard, the Board has considered the recent 
holding of the Court of Appeals for Veterans Claims in 
McCartt v. West, 12 Vet.App. 164 (1999), which implied that, 
when a veteran does not have one of the diseases specifically 
enumerated in 38 C.F.R. § 3.309(e), even the presumption of 
exposure to Agent Orange or other herbicide may be 
unavailable to him.  The Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  The Board notes, however, 
that VA's Adjudication Procedure Manual, M21-1, Part VI, 
para. 7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
The Court did not expressly invalidate, or even mention, the 
M21-1 provision in the McCartt decision, and the Board may 
thus apply that more liberal interpretation in this veteran's 
case to find that he is entitled to a presumption of exposure 
to Agent Orange.

However, even after finding that the veteran is entitled to a 
presumption of exposure to herbicide agents, the Board notes 
that the medical record does not indicate that he has been 
diagnosed with any disorder listed in the governing 
regulation, above.  Accordingly, under the law, the veteran 
is not entitled to a presumption that any of his claimed 
disorders are etiologically related to exposure to herbicide 
agents used in Vietnam.

Furthermore, having carefully reviewed the entire record, 
even if exposure to herbicide agents were established by 
means other than a legal presumption, the Board finds that 
there is no medical evidence of record suggesting a 
connection between herbicide agents exposure and any of the 
veteran's diagnosed disorders.

In this regard, the Board notes that service medical records 
do indicate that the veteran was treated on one occasion for 
a crotch rash, which apparently resolved without residual 
disability.  Otherwise, the service medical records are 
entirely negative for any of the claimed  disorders, and the 
veteran's separation examination was also negative.  As 
previously noted, the veteran submitted unrelated claims in 
1972 and 1988 and underwent VA examinations at those times.  
The veteran made no claims of Agent-Orange-related disorders 
and had no pertinent complaints on examination, although it 
would have been in his own self interest to report such 
conditions had they existed at those times.

There is a large amount of post-service medical records 
within the claims file which has also been carefully 
reviewed.  These records demonstrate that the veteran has 
been treated for a variety of complaints.  He was treated for 
a urinary tract infection and accompanying abdominal pain in 
1979.  He was treated for a sebaceous cyst in 1983.  He was 
also treated for an upper respiratory infection in 1983.  In 
1986, he was treated for chest pain and a bruised lung 
following a motor vehicle accident.  The veteran has never 
been diagnosed with peripheral neuropathy, but he has been 
treated on multiple occasions for radiating pain and symptoms 
of radiculitis in his left leg, which the medical records 
indicate was diagnosed as being due to a back injury 
resulting from an industrial injury.  He has been treated for 
other complaints regarding his skin, and he was diagnosed 
with possible folliculitis in 1994.  The Board notes that, 
although the veteran has been treated for these multiple 
complaints, the medical record is entirely negative for any 
evidence that any of these claimed or diagnosed disorders are 
due to Agent Orange exposure in service, or are related to 
the veteran's service in any other way.

Indeed, the Board notes that the veteran did undergo a VA 
examination for residuals of Agent Orange exposure in 1985, 
and the findings specifically stated that the veteran's tinea 
was not related to Agent Orange exposure.  Thus, not only 
does the medical record not support the veteran's 
contentions, but it tends to rebut his contentions.

The Board has also considered the veteran's testimony that he 
was told by a doctor, while waiting for a medical 
appointment, that he had chloracne.  The veteran, however, 
was unable to identify who told him this, and he acknowledged 
that it was not his treating physician.  He further 
acknowledged that he was unaware of any official diagnosis of 
chloracne in the record.  The Board notes that there is no 
such diagnosis of record.  To the extent that the veteran 
reported he was told of such a diagnosis, the Board notes the 
veteran's statement of what an unnamed and unidentified 
doctor told him is not, of itself, competent medical evidence 
because "filtered as it was through a layman's 
sensibilities, [the appellant's statement] is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

In this case, the veteran has provided competent medical 
evidence that he was treated for many complained-of disorders 
many years after service.  He is also entitled to a 
presumption of exposure to herbicide agents in service.  
However, there is no medical evidence that any claimed 
disorder is etiologically related to exposure to herbicide 
agents in service.  As such evidence has not been presented, 
the Board finds that the veteran has not submitted evidence 
of well-grounded claims for service connection, and his 
appeal must be denied.

4.  Summary

The Board has carefully considered the veteran's contentions 
and testimony to the effect that he believes all of his 
currently claimed disorders (including those for which there 
is no current diagnosis) are due to service, or were due to 
Agent Orange exposure.  As to all his claims, inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the Board notes that the record does not indicate that he has 
any professional medical expertise.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
not provided competent medical evidence to satisfy the 
requirements of Caluza.  As such evidence has not been 
presented here, the veteran has not submitted well-grounded 
claims of service connection.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claim.  In this 
regard, the Board notes that the veteran indicated that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA), and records of that award are 
not within the claims file.  However, the Board further notes 
that the veteran testified, in February 1999, that his 
disability benefits were based upon a back disorder, which 
had resulted from work related injuries, and from his claimed 
PTSD.  The Board notes that neither the veteran's back, nor 
his PTSD, are issues being finally decided in this decision.  
Therefore, the Board finds that there is no need to remand 
these claims in order to request the veteran's records from 
the SSA, as it is clear that there is no further pertinent 
evidence to obtain on the issues being discussed in this 
portion of our decision.  A remand would result in 
unnecessarily imposing additional burdens on the RO with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Likewise, the Board acknowledges that the veteran testified 
that he underwent a VA Agent Orange examination in 1998 which 
is not of record.  However, we note that the RO did attempt 
to obtain a report of such examination, and the record 
indicated the veteran had not reported for such an 
examination.  Therefore, the Board finds that there is no 
need to remand these claims for that reason, when it is 
likely that there is no such record.  Furthermore, given that 
the veteran has submitted extensive medical records already, 
none of which make his Agent Orange claims well grounded, the 
Board has no reason to surmise that another examination of 
the veteran would change this situation, even if it did 
exist.  Should the veteran undergo an examination in the 
future which provides new and material evidence, he is free 
to submit such evidence to the RO and to reopen his claims.

In summation, the Board notes that a remand would only 
unnecessarily delay the resolution of the veteran's claims.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete in the sense that 
VA has been put on notice that other relevant evidence 
exists, or could be obtained, which, if true, would make the 
claim "plausible."  See Robinette v. Brown, 8 Vet.App. 69, 
80 (1995); see also Epps v. Brown, supra.  Moreover, VA is 
not required to notify the veteran of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen any of 
his claims, regardless of the fact that he has not, to date, 
submitted or identified evidence to well ground his claims.  
Such a submission would need to show, through competent 
medical evidence, a current disability, and that such 
disability, "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).


ORDER

The appeal regarding a dental disorder and a disorder of the 
left foot and ankle is dismissed.

Service connection for a disorder of the right foot and ankle 
is denied, as the claim is not well-grounded.

Service connection for a bilateral hearing loss is denied, as 
the claim is not well-grounded.

Service connection for multiple disorders, to include a skin 
disorder (claimed as chloracne), boils and tumors, numbness 
and weakness of the lower extremities, abdominal pain, a 
liver disorder, urinary tract infections, and a lung 
disorder, all claimed as due to Agent Orange exposure, are 
denied, as the claims are not well-grounded.





REMAND

The Board will now address the issues of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, and entitlement to an increased evaluation for 
the veteran's gunshot wound residuals of the right hand.

Service medical records are entirely negative for any 
complaints of an acquired psychiatric disorder, to include 
PTSD.  The service medical records do indicate that, in 
December 1970, while serving as the armorer for his unit at 
Ft. Riley, the veteran sustained a through-and-through 
gunshot wound in his right hand as a result of the accidental 
discharge of a weapon in the Company arms room.

The veteran was granted service connection for the residuals 
of this gunshot wound of the right hand, with a 20 percent 
disability evaluation, effective from the date of his 
departure from service.

As discussed above, other records within the claims file do 
indicate that the veteran was awarded disability benefits by 
the Social Security Administration in 1994, following an 
industrial accident which apparently caused a back disorder.  
These records also indicate that the veteran had been 
employed for a number of years in various industrial 
settings, to include employment as a miner.

Among the other medical evidence of record are numerous 
treatment records that report post-service injuries to the 
veteran's right hand and right fingers, many of which 
happened as the result of industrial accidents.  For example, 
records from Stevens Clinic Hospital, dated in May 1975, 
indicated there was a recent fracture of the fourth 
metacarpal on the right hand.  The clinical record indicated 
the veteran was injured while swimming, when someone's elbow 
struck his right index finger.  The finger was splinted.  
Then, in June 1975, it was reported that, shortly after the 
splint was removed, someone dropped an 18-pound bar on the 
right index finger.  A new fracture was reported.  In April 
1977, the veteran experienced a chip fracture of the right 
pisiform bone, as indicated by X-ray study, after he 
accidentally struck his right hand.  In August 1981, he 
suffered a crush injury to his right index finger when the 
finger was caught in a belt structure at work.  X-ray study 
of the finger was normal.  In July 1982, he was treated at 
the Emergency Department of Stevens Clinic Hospital, for a 
burn of the right hand resulting from an electrical accident.  
In September 1987, an Emergency Department record from 
Stevens Clinic Hospital indicated the veteran was treated for 
multiple abrasions and contusions to the right hand after he 
injured the hand while changing a tire.  A record from 
Appalachian Regional Health Care, dated in June 1991, 
indicated the veteran injured his right little finger when it 
was caught on a machine belt at work.  A record from Logan 
General Hospital noted that the veteran sustained an injury 
to his right hand in March 1994, while working in coal, when 
a rock fell on it.  A week later his hand was reportedly 
moving well and the swelling was down.

Received in April 1996 were VA medical records that indicated 
the veteran had undergone surgery on the right hand in 
January 1996.  He was subsequently diagnosed with a post-
operative carpal tunnel release, synovectomy, and neurolysis.

The Board finds the veteran's claim for increased 
compensation benefits for his gunshot wound is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA 
therefore has a duty to assist in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); see also Littke v. Derwinski, 
1 Vet. App. 90 (1990).

We note that the veteran has not undergone recent VA 
examination to assess the current level of disability 
resulting from his service-connected gunshot wound to the 
right hand.  Because he has indicated that he has experienced 
an increase in symptomatology due to his service-connected 
disorder, and because no VA examination has been conducted, 
this matter must be remanded.  38 C.F.R. §§ 4.2, 19.9 (1998).  
A current examination is required, given the complaints of 
increased disability, so that our decision is based on a 
record that contains a contemporaneous examination.  Caffrey 
v. Brown 6 Vet.App. 377, 383-4 (1994).

In addition, the Board notes that there is significant 
medical evidence of intervening injuries to the veteran's 
right hand, as discussed above.  Having reviewed the 
evidentiary record, it is unclear to the Board to what extent 
the veteran's hand disability is attributable to his service-
connected gunshot wound to the right hand, as opposed to 
other, non-service-connected, intervening injuries to the 
right hand.  The Board notes that no medical evidence of 
record has addressed this point, although it is critical to 
evaluating the veteran's service-connected disability.

Under these circumstances, it is appropriate that the veteran 
undergo a new VA examination, and that the examiner provide 
an opinion regarding the extent to which, if at all, his 
current disability of the right hand is attributable to his 
service-connected gunshot wound, as opposed to other non-
service-connected disorders, or other intervening non-
service-connected injuries to the right hand.

The Board also notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating disability 
due to muscle injuries, effective July 3, 1997.  See 62 Fed. 
Reg. 30,235-30,240 (1997).  The Court has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress has provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The RO has evaluated the veteran's disorder under 
both the old and new rating criteria.  The Board notes, for 
the benefit of the RO, that they must continue to comply with 
the requirements of Karnas upon remand, by applying whichever 
criteria are most favorable to the veteran.

Turning now to the veteran's claim for an acquired 
psychiatric disorder, to include PTSD, the Board notes that 
the veteran has contended that his stressor is related to his 
history of having been assigned to C Company, 307th 
Engineers, 3rd Brigade, 82nd Airborne Division, for part of 
his tour in Vietnam.  He has reported that, during this part 
of his tour, he was a combat demolitions expert and his 
duties included clearing minefields.  He has reported that, 
while performing these duties on one occasion, he stepped on 
a mine that was under water.  He has stated the firing pin 
went off, knocking him backwards, but the mine did not 
explode and he received no injuries and sought no medical 
treatment.  The veteran has reported that there were other 
service members present, including a sergeant, when this 
happened, but he was unaware as to whether any report of the 
incident was made.  This is the veteran's primary reported 
stressor.  He has reported having nightmares of this event 
since service.  The Board notes that this incident may be 
subject to verification.

During the veteran's testimony in February 1996, he testified 
of another stressor, saying that his unit was frequently 
subject to enemy rocket attack while he was stationed with 
the 604th Transportation Company.  (See Transcript, pp. 18-
19).  The Board notes that this incident also may be subject 
to verification.

The veteran also reported another stressor incident when Army 
interrogators killed an enemy POW during interrogation and 
then put the dead POW on display in the camp.  The Board 
notes, however, that the veteran has provided no detailed 
information about the time or location of this incident, and, 
given the nature of the incident, it is highly unlikely that 
it would be subject to verification.

Finally, the Board notes that the veteran's representative 
made contentions, during the veteran's February 1999 hearing, 
that the service-connected gunshot wound would be an adequate 
stressor to support a diagnosis of PTSD.  The Board notes 
that the veteran's gunshot wound did not occur during his 
service in Vietnam and is unrelated to any combat.  The Board 
further notes that at no prior time had the veteran made any 
such contentions regarding his gunshot wound.  Nor does the 
medical record reflect that the veteran made any such 
complaints about his gunshot wound.  Nonetheless, the Board 
notes that this is another possible stressor for 
consideration with the veteran's claim.

The veteran's DA Form 20 is of record in the claims file.  It 
indicates that he was assigned to C Company, 307th Engineers, 
3rd Brigade, 82nd Airborne Division, from June 1969 to 
November 1969.  The DA Form 20 further indicates the 
veteran's military occupational specialty was as a "12A10 
Pioneer" during that assignment.  The veteran spent the 
remainder of his tour in Vietnam, through April 1970, 
assigned to the 604th Transportation Company with an military 
occupational specialty as a "76Y20 general supply clerk".

A report was received in August 1996 from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
This report makes reference to mortar attacks against the 
First Field Force Vietnam and the 4th Infantry Division.  
However, there is no explanation as to whether the veteran's 
units were in any way related to these organizations.  It is 
therefore unclear to the Board how this is pertinent to the 
veteran's claim.  The report further notes that morning 
reports for the veteran's units would be maintained by the 
National Personnel Records Center, which should be contacted 
for such information.

The veteran was asked by the RO to specify, if possible, a 
three-month period in which his claimed stressor, involving 
the mine, occurred so that a search for morning reports could 
be made.  In September 1996, the veteran did specify a period 
from July 20, 1969, to October 20, 1969.  The RO subsequently 
requested such morning reports from the National Personnel 
Records Center.  The Board notes, however, that the National 
Personnel Records Center searched the wrong unit records and 
no search was conducted for the veteran's unit at the time, 
namely C Company, 307th Engineers, 3rd Brigade, 82nd Airborne 
Division.

The Board notes that the veteran has also submitted a copy of 
a "Vietnam Combat Certificate" given in recognition of his 
service with the 3rd Brigade, 82nd Airborne, while in the 
Republic of Vietnam.  The reasons for the veteran's receipt 
of this certificate are unclear. 

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that service connection requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and 
service.  If the claimed in-service stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

Having reviewed the evidentiary record, the Board finds that 
a further effort should be made to attempt to verify the 
veteran's claimed stressors of having stepped on a land mine 
and of having been subject to mortar and rocket attack.  The 
Board also believes that it should be determined what exactly 
the veteran's military duties would be during the time that 
he had a military occupational specialty as a "12A10 
Pioneer."  An effort should also be made to determine for 
what reasons the veteran received a "Vietnam Combat 
Certificate" for his service while assigned to the 82nd 
Airborne Division.  Therefore, the Board finds that this 
claim must be remanded to the RO in order to attempt to 
verify the veteran's claimed stressors in service and in 
order to attempt to obtain additional information about his 
service.

The Board also notes, as was previously discussed in this 
decision hereinabove, that the record indicates the veteran 
is in receipt of SSA disability benefits, and the veteran has 
testified that he underwent an evaluation of his claimed 
psychiatric disorder as part of his disability application.  
Therefore, there could be evidence in the veteran's SSA 
records that would be pertinent to his claim seeking service 
connection for an acquired psychiatric disorder, to include 
PTSD.  VA has a duty to assist in gathering Social Security 
records when put on notice that the veteran is receiving such 
benefits.  Clarkson v. Brown, 4 Vet.App. 565 (1993).  VA's 
duty to assist under 38 C.F.R. § 5107(a) also includes the 
duty to obtain reports of SSA determinations and the medical 
records upon which such decisions are based.  Masors v. 
Derwinski, 2 Vet.App. 181 (1992).

After the above development has been completed, the RO should 
specifically determine whether the veteran was engaged in 
combat, in accordance with 38 U.S.C.A. § 1154(b), and whether 
the record establishes the existence of any of the alleged 
stressors in service.

The case should then be referred for a medical examination to 
determine the sufficiency of the stressor(s) and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner(s) precisely what stressor(s) have 
been accepted as established by the record, and the medical 
examiner(s) must be instructed that only those events may be 
considered in determining whether stressor(s) to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  The examination 
should determine the veteran's current neuropsychiatric 
diagnosis, if any, and it is also important that the 
examiner(s) address the etiological relationship of any 
diagnosed disorder to the veteran's service.  In the event 
that the development requested above does not result in a 
finding that the veteran engaged in combat with the enemy or 
does not verify the claimed stressor events, the examiner 
should be so advised and requested to determine his or her 
current diagnosis, if any, and it is also important that the 
examiner address the etiological relationship of any 
diagnosed disorder to the veteran's service.

The Board cautions the examiner that the diagnosis of PTSD 
must not be based solely upon the veteran's history which, to 
date, is unsupported by objective evidence.  The RO is 
reminded to review such examination report and, if necessary, 
to return it to the examiner in the event that further 
clarification is necessary, prior to the return of the case 
to the Board.

The Board further cautions the veteran that it is critical 
that he cooperate with all requested development within this 
Remand.  In this regard, the veteran should also be advised 
of 38 C.F.R. §§ 3.158 and 3.655 (1998) and their possible 
application to his claim should he fail to cooperate with 
requests for information, or fail to report for any scheduled 
examinations, pursuant to this remand.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers (VA or non-VA) who 
have recently treated his service-connected 
gunshot wound of the right hand, or his 
claimed acquired psychiatric disorder, to 
include PTSD. The RO should request the 
veteran to furnish signed authorizations for 
release to VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such private treatment records, and any 
additional VA medical records, not already on 
file, which may exist and incorporate them 
into the claims folder.

2.  The RO should contact the Social Security 
Administration and request copies of any 
disability determination by that agency 
pertaining to the veteran, as well as any 
medical records used in determining the 
eligibility of the veteran for disability 
benefits by that agency.

3.  The veteran should then be scheduled for 
VA orthopedic and neurologic examination(s) 
to ascertain the nature and extent of his 
service-connected gunshot wound of the right 
hand, to include whether there are any 
chronic residuals thereof.  All indicated 
testing should be accomplished, to include X-
ray studies.  The examiner(s) should:  (1) 
identify specifically all the muscle groups 
and joints affected by the service-connected 
gunshot wound; (2) identify all muscular, 
neurological, or bone damage which has 
resulted from the service-connected gunshot 
wound, to include pain or functional loss due 
to pain; and (3) describe the gunshot wound 
scars and state whether any are tender or 
painful on objective demonstration.  The 
claims folder, to include any records 
obtained pursuant to this Remand, should be 
made available to the examiners for review 
prior to the examinations.  Complete 
rationale for all opinions expressed should 
be provided.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  It is imperative that, in making 
all such findings, the examiners provide an 
opinion as to what extent, if any, current 
disability is attributable to the veteran's 
service-connected gunshot wound, as opposed 
to its being attributable to other, non-
service-connected residuals due to the 
veteran's many intervening injuries to the 
right hand and fingers or other non-service-
connected disorders.  Before evaluating the 
veteran, the examiner must review the claims 
folder, including a copy of this Remand and 
any evidence added to the record, as well as 
the records of the gunshot wound injury in 
service.

4.  The RO should then again consider whether 
the veteran is entitled to an increased 
rating for his service-connected gunshot 
wound of the right hand.  In considering 
whether the veteran is entitled to an 
increased rating, the RO should consider the 
disorder under both the old and new rating 
criteria, and rate in accordance with the 
guidance expressed by the Court in Karnas, 
supra.

5.  In an attempt to verify the veteran's 
claimed stressor of having stepped on a mine 
during the period from July 20, 1969, to 
October 20, 1969, while assigned to C 
Company, 307th Engineers, 3rd Brigade, 82nd 
Airborne Division, the RO should request the 
unit morning reports for this period from the 
National Personnel Records Center.  The RO 
should review such reports to determine 
whether the veteran's claimed stressor is 
subject to verification.

6.  The RO must also review the entire file, 
including the veteran's previous testimony, 
statements of stressors, and any additional 
information submitted by the veteran or 
otherwise obtained pursuant to this remand, 
and prepare a summary of all the claimed 
stressors.  This summary and all associated 
documents should be sent to the USASCRUR, 
7798 Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  Specifically, 
the USASCRUR should be asked to provide unit 
histories regarding the veteran's assigned 
units during his service in Vietnam.  These 
were C Company, 307th Engineers, 3rd Brigade, 
82nd Airborne Division, from June 1969 to 
November 1969; and the 604th Transportation 
Company from November 1969 to April 1970.  
The USASCRUR should also be asked if it can 
be determined whether the veteran was ever 
subject to rocket and mortar attack while 
assigned to the 604th Transportation Company.  
The USASCRUR should also be asked to define 
what the military duties of someone with a 
military occupational specialty as a "12A10 
Pioneer" would normally have entailed.  
Finally, the USASCRUR should be asked to 
review the veteran's "Vietnam Combat 
Certificate" and comment on the meaning of 
that certificate.  Specifically, what were 
the criteria for its award and does it mean 
that the veteran himself participated in 
combat, or only that elements of his unit 
participated in combat.

7.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the veteran 
was engaged in combat and whether he did 
experience any of his claimed stressor(s), 
and determine whether the evidence is 
sufficient to establish the occurrence of the 
stressor(s).  If so, these findings should be 
specified for the record.

8.  The RO should then schedule the veteran 
for a VA psychiatric examination in order to 
determine, after a review of all pertinent 
evidence and evaluation of the veteran, 
whether he currently meets the diagnostic 
criteria for any neuropsychiatric diagnosis.  
Any necessary special studies or tests, to 
include psychological testing, should be 
performed.  It is imperative that the 
examiner be provided ample opportunity to 
review the claims folder and that he or she 
indicate that such review has been 
undertaken.  In determining whether the 
veteran experienced an in-service stressor 
that may be related to any diagnosed 
disorder, the examiner is hereby notified 
that only the verified history detailed in 
the reports provided by the RO may be relied 
upon.  The examiner is further notified that 
the veteran does have a service-connected 
gunshot wound of the right hand.  This may be 
pertinent to the veteran's claim, although it 
is noted that this injury resulted from a 
self-inflicted accidental discharge of a gun, 
not during the veteran's service in Vietnam 
and entirely unrelated to any claimed combat 
exposure.  Based on his/her review of the 
case, the examiner should express an opinion, 
if possible, as to the medical probability 
that any currently demonstrated disorder is 
etiologically related to the veteran's 
service.  In regard to psychiatric disability 
other than PTSD, if the examiner determines 
that the veteran has such disability, the 
examiner should opine as to the etiology and 
date of onset thereof.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link, if any, between 
the current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  Again, it is critical 
that the claims folder, along with any 
additional evidence requested above, be 
provided to the examiner for review.  The 
examination report should reflect review of 
pertinent material in the claims folder and 
include the complete rationale for all 
opinions expressed.

9.  With regard to all the instructions set 
forth above, the RO should inform the veteran 
of his obligation to cooperate by providing 
the requested information to the extent 
possible, and by reporting for any scheduled 
examination(s).  The RO should also inform 
the veteran that his failure to cooperate may 
result in adverse action with regard to his 
claims, pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

10.  The RO should then review the record and 
ensure that all the above actions have been 
completed.  When the RO is satisfied that the 
record is complete, the RO should review all 
of the evidence of record and readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder to include PTSD.  The RO should also 
review all of the evidence of record and 
readjudicate the veteran's claim for 
entitlement to an increased evaluation for 
his service-connected gunshot wound.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.


Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

